Title: From John Adams to William Cranch, 1 May 1813
From: Adams, John
To: Cranch, William



Dear Sir
Quincy May 1st 1813

Shall I ask a favor of you? to pay Mr Gales 5 Dollars for my third years subscription for his National Intelligencer and let me pay it for you to Brother Peabody, or your Brother John Greenleaf? We have no paper Bills here that will pass at Washington and silver cannot go by the Post So much for the grave: proceed we now to the gay.
Yesterday 30th of April the President and Congress weighed their Anchors unfurled their sails and went to sea, in the face and eyes of British Frigates and 74s some say: and although some imprudent People in Quincy had the curiosity to look at them from chimney tops, and the peaks of the mountains: yet we are told that, in Boston not a soul condescended to bestow a glance upon them even from the wharves. Not that a sight has wholly lost its attraction on a mob, but because a sublimer spectacle was exhibited by the Washington benevolent society.
In the evening your Aunt and I, deserted by all the Family were enjoying themselves ourselves like Darby and Joan, when in came your nephew John Greenleaf and his young neighbour Ward Murston all alive to tell us, the glorious news that the essex had arrived at Newport  and that Decatur had gone out with the United States and the Macedonian, and taken a British 74 after a bloody battle. They said the news was in every bodys mouths and they heard everybody say that it was generally believed to be true.
When the lads were gone, thinks I to myself and says I to Madam, would not good Mr Johnson of Woburn record this days events as instances of the wonder working providence of Zions savior in “New England”? But do you believe the story? Not a record of it. The Friends of the Navy are anxious and gloomy, from an apprehension that  general Smith are gone out to be sacrificed. The “Washington society with A. Quincy for their mirth piece are exulting and triumphing in the success of their Coups de Theatre; and the maichaivillians among the Democrats have invented these lies to keep up the spirit of their party and mortify ’tho only for a night, their enemies. Umbone repellitor Umbro Jesuitry is answered by Jesuitry And the poor simple ignorant people are the dupes. I know not whether idolatry among the hebrews was ever punished with more signal manifestations of divine vengeance than the idolatry to the name of Washington is in this country.
What a privilege it is to be insignificant? To be nobody? To be nothing? You who are a great man dare not write in this style, you ought not. I would not if I was any thing I mean any thing public; I have some private relations in which I may boast, and among them there is one which gives me great satisfaction, I mean that of, / your Uncle
John Adams